DETAILED ACTION
Amendment submitted February 16, 2022 has been considered by examiner. Claims 2-17 are pending. 



Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 

As to arguments towards Claim 2, the Applicant states that the cited art does not disclose “identifying a first set of data items stored at the server for synchronization to the mobile device based at least in part on each data item of the first set of data items being associated with a data object that is designated as able to be synchronized to the mobile device”. The Examiner respectfully disagrees.
Van De Sluis [0015, 0017] describes a set of data items (i.e. email files, files from a project, etc.) that are associated with a data object, such as at least a project or emails. Those files are then designated to be synchronized based at least on priority and they are able to be synchronized at least to a mobile device.

As to arguments towards Claim 14, the Applicant states that the cited art does not disclose “wherein the first set of data items are associated with the data object based at 
Specifically, the Applicant states that “Mitchell does not disclose a table that is designated to be synchronized and discuses synchronization between database systems and not between a table and a mobile device.” The Examiner respectfully disagrees.
Mitchell [0004] discloses replicating changes (i.e. synchronizing) such as individual rows (i.e. portion of respective data records) and Van De Sluis [0015] discloses data objects that are able to be synchronized to a mobile device based on a particular criteria. Mitchell [0004] also describes replicating all changes in a table (or the entire database table). When Mitchell and Van De Sluis are combined, the combination yields ability to synchronize objects to a mobile device.
As such, the cited art discloses the above argued limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 8-13, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079).
	
Claim 2: Van De Sluis discloses a method of synchronizing data records from a server to a mobile device, comprising: 
identifying a first set of data items stored at the server for synchronization to the mobile device based at least in part on each data item of the first set of data items being associated with a data object that is [0015, 0025]. [See at least synchronization between server and mobile device. As for data items associating with a data object, see at least Van De Sluis [0015] where the data object is at least a project.]
selecting a second set of data items that are associated with the data object from the first set of data items that are stored at the server for synchronization to the mobile device based at least in part on a user defined filter associated with a user of the mobile device and the data object and a list of most recently used (MRU) data items associated with the data object at the server [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…” Also, see Edlund [0003] explicitly discloses subsetting a set of data in order to only designate such a subset for synchronization.]
transmitting the second set of data items for local storage at the mobile device [0015].

	However, Van De Sluis alone does not explicitly disclose based at least in part on each data item of the first set of data items being designated as able to be synchronized.
But Edlund [0003] discloses that “A user may be able to designate a subset of the documents in the server database for synchronization.”
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Edlund. One would have been motivated to identify which data is should be synchronized.
Claim 3: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses updating the list of MRU data items at the server based at least in part on adding or modifying data items from the list of MRU data items [0015]. [See at least “the most recent time that the file was updated”.]
	Claim 4: Van De Sluis as modified discloses the method of Claim 3 above, and Van De Sluis further discloses determining that the list of MRU data items is modified by the user within a threshold time period [0023]. [See at least “a maximum time interval” of when files are not accessed (i.e. modified).]
	Claim 8: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is based at least in part on one or more attributes of the first set of data items [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…”]
Claim 9: Van De Sluis as modified discloses the method of Claim 8 above, and Van De Sluis further discloses wherein the one or more attributes of the first set of data items comprises a date field, a time field, or a combination thereof [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…” Also, see [0031] where time stamps of data items are identified.]  
	Claim 10: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is associated with a profile [0015]. [See at least “a user defined criteria”.]
	Claim 11: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is defined by an administrator [0015]. [See at least a “default criteria”.]
	Claim 12: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the server comprises an on-demand database system [0015].
	Claim 13: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the first set of data items are associated with a first data object managed by the server [0015].
	Claim 16: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the data object is a first data object of a plurality of data objects that includes a second data object that is designated as not being able to be 


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Haitani et al (US Patent Application Publication 2006/0288298).

Claim 5: Van De Sluis as modified discloses the method of Claim 4 above, but Van De Sluis does not explicitly disclose wherein the list of MRU data items is modified by the user via the mobile device.
However, Haitani [0069] discloses updating a most recently used list based at least on adding items to the list based on interaction of the data item.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Haitani. One would have been motivated to do so in order to keep a most recently used list up to date.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Leff et al.

Claim 6: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis alone does not explicitly disclose determining whether the user of the mobile device has permission to access the first set of data items stored at the server, wherein the second set of data items are selected for transmission to the mobile device based at least in part on determining whether the user of the mobile device has the permission to access the first set of data items.
However, Leff identifies subsets (i.e. second set of data) of data to transfer based at least on permission to access an entire set of data (i.e. first set of data). Leff [0043] further discloses transmitting those particular sets of data based at least on permissions.
Van De Sluis [0015, 0017] further discloses selecting files to transfer to a mobile device.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Leff. One would have been motivated to do so in order to ensure security in a system.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Matichuk et al (US Patent Application Publication 2002/0087661).

Claim 7: Van De Sluis does not explicitly disclose wherein transmitting the second set of data items for local storage at the mobile device comprises: transmitting the second set of data items to a middle tier server in communication with the mobile device.
	However, Matichuk [0173] describes a server application which includes a middle tier server.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Matichuk. One would have been motivated to do so in order to communicate between a server and a client.


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Mitchell et al (US Patent Application Publication 2007/0094308).

Claim 14: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis alone does not explicitly disclose wherein the first set of data items are associated with the data object based at least in part on the first set of data items being at least a portion of respective data records of a data table for the data object, and wherein the data table is designated as able to be synchronized to the mobile device.
Mitchell [0004] discloses replicating changes (i.e. synchronizing) such as individual rows (i.e. portion of respective data records) and Van De Sluis [0015] discloses data that is able to be synchronized to a mobile device.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Mitchell. One would have been motivated to do so in order to synchronize data records.


Claims 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Apfel (US Patent Application Publication 2005/0027716).

Claim 15: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis alone does not explicitly disclose	receiving, via a user interface, an indication that the data object is to be synchronized to the mobile device, wherein the data object is designated as able to be synchronized to the mobile device based at least in part on receiving the indication via the user interface.
However, Apfel [0029, Claim 6] describes where a “user designating which of the plurality of contacts the data service provider should synchronize with the mobile phone.”
Van De Sluis with Apfel. One would have been motivated to do so in order for a user to have control over which records are synchronized.
Claim 17: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis alone does not explicitly disclose wherein the data object is designated as being able to be synchronized to the mobile device by a user.
However, Apfel [0029, Claim 6] describes where a “user designating which of the plurality of contacts the data service provider should synchronize with the mobile phone.”
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Apfel. One would have been motivated to do so in order for a user to have control over which records are synchronized.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sherman et al (6,636,897) describes at least how objects are designated, by a user, to be synchronized.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163